UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 21, 2016 AMERICAN EXPRESS COMPANY (Exact name of registrant as specified in its charter) New York 1-7657 13-4922250 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 200 Vesey Street New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (212) 640-2000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition and Item 7.01 Regulation FD Disclosure The following information is furnished under Item 2.02 – Results of Operations and Financial Condition and Item 7.01 – Regulation FD Disclosure: On January21, 2016, American Express Company issued a press release regarding its financial results for the fourth quarter and full year of 2015. A copy of such press release is attached to this report as Exhibit 99.1. In addition, American Express Company distributed a 2015 Fourth Quarter/Full Year Earnings Supplement, which is attached to this report as Exhibit 99.2. Exhibit Description Press Release, dated January 21, 2016, of American Express Company regarding its financial results for thefourth quarter and full year of 2015. 2015 FourthQuarter/Full YearEarnings Supplement of American Express Company. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN EXPRESS COMPANY (REGISTRANT) By: /s/ Carol V. Schwartz Name:Carol V. Schwartz Title:Secretary Date:January 21, 2016 -3- EXHIBIT INDEX Exhibit Description Press Release, dated January 21, 2016, of American Express Company regarding its financial results for thefourth quarter and full year of 2015. 2015Fourth Quarter/Full YearEarnings Supplement of American Express Company. -4-
